                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                     Case No. 5:20-cv-00626-M

     LATOY A PHILLIPS,                             )
                                                   )
                                     Plaintiff,    )
                                                   )
     V.                                            )                       ORDER
                                                   )
      WAKEMED,                                     )
                                                   )
                                     Defendant.    )

          This matter comes before the court on Defendant' s consent motion to stay discovery pending

resolution of Defendant's motion for judgment on the pleadings, which was filed on January 22, 2021. [DE-

17] For good cause shown, Defendant's motion is GRANTED. All further proceedings in this case are

hereby STAYED until the court rules upon Defendant's motion for judgment on the pleadings.



                                B-tf:.
          SO ORDERED this the _ _ ___ day of           f-4.,~~                           , 2021.




                                                        CHIEF UNITED STATES DISTRICT JUDGE




                 Case 5:20-cv-00626-M Document 21 Filed 02/09/21 Page 1 of 1
